By the Court,

Cole, J.
This case comes fully within the reason 'and principle of our decisions where' we have held that a subsequent incumbrancer can not object to a judgment of foreclosure unless he shows that he will sustain some injury or loss by the judgment rendered. See Boyd v. Sumner, 10 Wis., *48141; Jamison v. Gjemenson, id., 411. In this case the appellant was made a party to the suit as subsequent purchaser or incum-brancer, and was served with process. He made default. The mortgagor answered, but afterwards entered into a stipulation that judgment of foreclosure might be entered for the amount claimed in the complaint, in consideration of certain matters named in the stipulation. Judgment was accordingly entered for the amount. It does not appear that the appellant has any interest in the mortgaged premises, or that his rights have been prejudiced by the stipulation and judgment.
The judgment of the circuit court is therefore affirmed.